DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, said claim recite "the candidate carriers" that has not been recited in its depending claim 1. This antecedent basis issue needs to be corrected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 11,316,579, “Guan”) in view of Park et al. (US 2021/0051658, “Park”).
Examiner’s note: in what follows, references are drawn to Guan unless otherwise mentioned.
Guan discloses “Communication method and Communication Apparatus” (Title) and comprises the following features:
Regarding claim 1, an apparatus for wireless communications at a user equipment (UE), comprising: a processor; memory coupled with the processor (See Fig. 8); and
instructions stored in the memory and executable by the processor to cause the apparatus to ([Col. 4, lines 17-19] “The memory is configured to be coupled to the processor, and stores a program (an instruction) and/or data necessary for the apparatus.”): 
receive, on a first carrier of a first set of carriers associated with a first beam of a transmitting terminal ([claim 4] “A terminal device, comprising: a receiver configured to receive configuration information of at least one carrier component group, and receive, by using at least one beam, a downlink signal on a corresponding carrier component in the at least one carrier component group”), a configuration for the first set of carriers associated with the first beam (see aforesaid claim 4) and a second set of carriers associated with a second beam of the transmitting terminal ([claim 4] “each carrier component group comprises at least two carrier components, each carrier component corresponds to at least one beam”, and “a beam recovery request on a second carrier component in the carrier component group”), wherein the first carrier conveys a first set of synchronization signals (This will be discussed in view of Park.”); and
identify at least a portion of a carrier group configuration for the second set of carriers based at least in part on the configuration ([claim 4] “the configuration information further comprises an association relationship between a downlink signal on a carrier component and a transmission resource”, and [Col. 43, lines 23-26] “the terminal device determines a plurality of transmission resources on the second frequency resource based on the foregoing association relationship”).
It is noted that while disclosing configuration information of frequency resource groups, Guan does not specifically teach about first synchronization signal. It, however, had been known in the art before the effective date of the instant application as shown Park as follows;
the first carrier conveys a first set of synchronization signals ([Park, 0020] “the setting information may include information about a method of obtaining, by the user equipment, synchronization information corresponding to the first base station, and the synchronization information may be obtained based on a first synchronization signal transmitted through the first frequency resource”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Guan by using the features of Park in order to improve spectral efficiency and overall network performance such that “to provide a method of communicating with a user equipment (UE) by using a frequency resource of a second mobile communication provider in a wireless communication system” [Park, 0010]. 

Regarding claim 3, the apparatus of claim 1, wherein the instructions to receive the configuration are executable by the processor to cause the apparatus to: receive system information on the first carrier, wherein the system information corresponds to one or more carriers in one or more beams including at least the first beam and the second beam ([Col. 41, lines 30-35] “The network device may send the configuration information of the at least one frequency resource group by using any one of RRC signaling, a MAC-CE message, or DCI. Each frequency resource group includes at least two frequency resources, each frequency resource corresponds to at least one beam”).

Claim(s) 2 rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 11,316,579, “Guan”) in view of Park et al. (US 2021/0051658, “Park”) and further in view of Jeon et al. (US 2022/0159593, “Jeon”) and its provisional application 63/049050(“050”).
Examiner’s note: in what follows, references are drawn to Guan unless otherwise mentioned.
Regarding claim 2, it is noted that while disclosing configuration information of frequency resource groups, Guan does not specifically teach about SS on carriers. It, however, had been known in the art before the effective date of the instant application as shown Jeon as follows;
the apparatus of claim 1, wherein a second carrier of the second set of carriers conveys a second set of synchronization signals ([Jeon, 0142] “a first SS/PBCH block may be transmitted in a first spatial direction using a first beam, and a second SS/PBCH block may be transmitted in a second spatial direction using a second beam” See [050, 0127]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Guan by using the features of Jeon in order to achieve fast wireless connection with less latency and more reliability such that “a radio resource control (RRC) release message including an identifier of a first synchronization signal block (SSB) among a plurality of SSBs and one or more resource parameters of an uplink resource” [Jeon, Abstract].

Claim(s) 4 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 11,316,579, “Guan”) in view of Park et al. (US 2021/0051658, “Park”) and further in view of Guan et al. (US 2022/0173848, “Guan848”).
Examiner’s note: in what follows, references are drawn to Guan unless otherwise mentioned.
Regarding claim 4, it is noted that while disclosing configuration information of frequency resource groups, Guan does not specifically teach about configuration for a first CC and a second CC. It, however, had been known in the art before the effective date of the instant application as shown Guan848 as follows;
the apparatus of claim 1, wherein the instructions to receive the configuration are executable by the processor to cause the apparatus to: 
receive a cell configuration for a cell including at least the first set of carriers and the second set of carriers, 
wherein the cell configuration includes at least configurations for the first set of carriers and the second set of carriers ([Guan848, 0062] “receiving first signaling, where the first signaling includes information about to-be-activated N transmission configuration indicator (TCI) states of a first component carrier (CC), the first signaling can be used to activate the N TCI states of the first CC and a second CC, and the second CC is associated with the first CC”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Guan by using the features of Guan848 in order to reduce overheads in wireless communications such that “The method may include: receiving beam update information of a first component carrier (CC); and updating beam information of one or more second CCs” [Guan848, 0008].

Regarding claim 12, the apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, via downlink control information, a medium access control (MAC) control element (CE), or both, a beam reselection indication to reselect to one of the candidate carriers, wherein the reselecting is based at least in part on the beam reselection indication ([Guan848, 0476] “The network device sends MAC-CE signaling to the terminal device, where the MAC-CE signaling is used to activate or select a beam of the CC #0.”).
The rational and motivation for adding this teaching of Guan848 is the same as for claim 4.

Claim(s) 5 rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 11,316,579, “Guan”) in view of Park et al. (US 2021/0051658, “Park”) and further in view of Tenny et al. (US 2019/0124533, “Tenny”).
Examiner’s note: in what follows, references are drawn to Guan unless otherwise mentioned.
Regarding claim 5, it is noted that while disclosing configuration information of frequency resource groups, Guan does not specifically teach about common system information. It, however, had been known in the art before the effective date of the instant application as shown Tenny as follows;
the apparatus of claim 4, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive a common system information on the first carrier for the cell, wherein the common system information is applied for at least the first set of carriers and the second set of carriers ([Tenny, 0062] “the UE can receive broadcast system information specifying one or more timing group identifiers and respective associated target frequencies (including at least the first target frequency and the second target frequency)”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Guan by using the features of Tenny in order to minimize inactive state during a switching period to an active channel in which a user is connected such that “The present disclosure describes scalable methodologies for coordinating measurement gaps in a wireless network on a frequency-specific basis.” [Tenny, 0003].

Claim(s) 6 rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 11,316,579, “Guan”) in view of Park et al. (US 2021/0051658, “Park”) and further in view of Harada et al. (US 2021/0392505, “Harada”).
Examiner’s note: in what follows, references are drawn to Guan unless otherwise mentioned.
Regarding claim 6, it is noted that while disclosing configuration information of frequency resource groups, Guan does not specifically teach about a second system information. It, however, had been known in the art before the effective date of the instant application as shown Harada as follows;
the apparatus of claim 4, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive a second system information for the second set of carriers, wherein a first received system information for the first set of carriers is at least partially different from the second system information for the second set of carriers ([Harada, claim 1] “receives a first synchronization signal block in a first carrier to which listening is applied and monitors a first downlink control channel for scheduling first system information based on the first synchronization signal block; and a control section that determines resources of the first downlink control channel using a determination method different from a determination method of resources of a second downlink control channel for scheduling second system information in a second carrier”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Guan by using the features of Harada in order to coexist with other wireless systems in an unlicensed band such that “a receiving section that receives a first synchronization signal block in a first carrier to which listening is applied and monitors a first downlink control channel for scheduling first system information based on the first synchronization signal block” [Harada, 0013].

Claim(s) 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 11,316,579, “Guan”) in view of Park et al. (US 2021/0051658, “Park”) and further in view of Nigam et al. (US 9,706,417, “Nigam”).
Examiner’s note: in what follows, references are drawn to Guan unless otherwise mentioned.
Regarding claim 19, it is noted that while disclosing configuration information of frequency resource groups, Guan does not specifically teach about receiving MIB. It, however, had been known in the art before the effective date of the instant application as shown Nigam as follows;
the apparatus of claim 1, wherein the instructions to receive the configuration are executable by the processor to cause the apparatus to: 
receive, on a physical broadcast channel, a master information block specific to a corresponding set of carriers ([claim 16] “a transceiver configured to receive, from a first cell as a first serving cell of the UE, second cell-related information for receiving a master information block (MIB) of a second cell”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Guan by using the features of Nigam in order to avoid any delays in adding a secondary cell such that “a method and apparatus for efficiently reporting a master information block (MIB) decoding status for an activation of a neighbor cell” [Nigam, Col. 2, lines 44-46].

Regarding claim 20. The apparatus of claim 19, wherein the master information block is specific to the first set of carriers (This alternative is not examined.), the second set of carriers (See above [Nigam, claim 16]), or another set of carriers (This alternative is not examined.).

Regarding claim 21, the apparatus of claim 19, wherein the master information block is specific to the corresponding set of carriers based at least in part on a payload content ([Nigam, claim 16] “at least one processor configured to: decode the MIB of the second cell, based on the second cell-related information”), a scrambling sequence, or both (These alternatives are not examined.).

Claim(s) 26 rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 11,316,579, “Guan”) in view of in view of Jeon et al. (US 2022/0159593, “Jeon”) and its provisional application 63/049050(“050”).
Examiner’s note: in what follows, references are drawn to Guan unless otherwise mentioned.
Regarding claim 26, an apparatus for wireless communications at a user equipment (UE), comprising: 
a processor; memory coupled with the processor (See Fig. 8); and 
instructions stored in the memory and executable by the processor to cause the apparatus to ([Col. 4, lines 17-19] “The memory is configured to be coupled to the processor, and stores a program (an instruction) and/or data necessary for the apparatus.”): 
receive, on a first beam associated with a first cell of a transmitting terminal, a configuration for the first beam and a second beam associated with a second cell of the transmitting terminal ([claim 4] “A terminal device, comprising: a receiver configured to receive configuration information of at least one carrier component group, and receive, by using at least one beam, a downlink signal on a corresponding carrier component in the at least one carrier component group”, and [Col. 31, lines 53-55] “the master cell corresponds to a primary carrier component, and the secondary cell corresponds to a secondary carrier component.”), 
wherein the first beam conveys a first set of synchronization signals, and the second beam conveys a second set of synchronization signals (This will be discussed in view of Jeon.); and 
identify at least a portion of a cell configuration associated with the second beam based at least in part on the configuration ([claim 4] “the configuration information further comprises an association relationship between a downlink signal on a carrier component and a transmission resource”, and aforesaid [Col. 31, lines 53-55]).
It is noted that while disclosing configuration information of frequency resource groups, Guan does not specifically teach about SS on beams. It, however, had been known in the art before the effective date of the instant application as shown Jeon as follows;
the first beam conveys a first set of synchronization signals, and the second beam conveys a second set of synchronization signals ([Jeon, 0142] “a first SS/PBCH block may be transmitted in a first spatial direction using a first beam, and a second SS/PBCH block may be transmitted in a second spatial direction using a second beam” See [050, 0127]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Guan by using the features of Jeon in order to achieve fast wireless connection with less latency and more reliability such that “a radio resource control (RRC) release message including an identifier of a first synchronization signal block (SSB) among a plurality of SSBs and one or more resource parameters of an uplink resource” [Jeon, Abstract].

Claim(s) 30 rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 11,316,579, “Guan”) in view of in view of Jeon et al. (US 2022/0159593, “Jeon”) and its provisional application 63/049050(“050”) and further in view of Kim et al. (US 2021/0352649, “Kim”).
Examiner’s note: in what follows, references are drawn to Guan unless otherwise mentioned.
Regarding claim 30, it is noted that while disclosing configuration information of frequency resource groups, Guan does not specifically teach about configuration including scheduling information. It, however, had been known in the art before the effective date of the instant application as shown Kim as follows;
the apparatus of claim 26, wherein the configuration includes scheduling information for at least a portion of system information associated with the second beam ([Kim, 0438] “UE may receive a configuration from a Network side (S110). The configuration may include one or more of system information (SI), scheduling information, or Beam management (BM) related configuration information”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Guan by using the features of Kim in order to avoid conflicts among wireless devices for resources such that “configuring a reference signal (RS) in a quasi-colocation (QCL) relationship for transmission and reception of a downlink signal related to multiple TRPs (Transmission Reception Point).” [Kim, 0006].

Allowable Subject Matter
Claims 7-11, 13-18, 22-25 and 27-29 objected to as being dependent upon a rejected base claim, but be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411